DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Claim Status
Claims 1-20 are pending and are examined. Claims 21-25 are withdrawn and are not examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brockwell (US Pub 2010/0112680).

Regarding Claim 1, Brockwell teaches an indicator system for assessing a reducing condition of unconsolidated material, comprising: a delivery tube having opposing first and second ends, an exterior wall extending between said first and second ends, and an interior chamber defined by said exterior wall and accessible through openings in said first and second ends; and a substrate disposed within said interior chamber and removable from said interior chamber through at least one of said openings, said substrate including a major surface having a reactive coating thereon, said reactive coating at least partially removable from said major surface upon exposure to a reducing condition of unconsolidated material over a period of time ([0166] Still another, is to vary the thickness of the indicator to alter the effect of the reaction, on change in the indicator as visible colour observed by the naked eye, or as colour measured by an electronic instrument. With increasing thickness of the indicator material, whether disposed in a tube or a film, progressive migration of target molecules through successive layers results in a migration of the reaction front toward un-reacted colour reagent. [0174] FIG. 2 shows a view in section to illustrate how the diffusion is confined linearly in space with a narrow film sealed with encasing material, in this form by two laminates, which may similarly be achieved with tubes filled with gel indicator. The examiner notes the tube of Brockwell would have open ends and and encase gel (substrate) with indicator (reactive coating).)

Regarding Claim 14, Brockwell teaches a method of preparing an indicator device for assessing a reducing condition of unconsolidated material, comprising the steps of: providing a substrate including a major surface having a reactive coating thereon, said reactive coating at least partially removable from said major surface upon exposure to a reducing condition of unconsolidated material over a period of time; and inserting said substrate into an interior chamber of a delivery tube to form a deployable indicator device, said delivery tube having openings in opposing first and second ends, and an exterior wall extending between said first and second ends and defining said interior chamber, and wherein said substrate is removable from said interior chamber through at least one of said openings in said first and second ends ([0166] Still another, is to vary the thickness of the indicator to alter the effect of the reaction, on change in the indicator as visible colour observed by the naked eye, or as colour measured by an electronic instrument. With increasing thickness of the indicator material, whether disposed in a tube or a film, progressive migration of target molecules through successive layers results in a migration of the reaction front toward un-reacted colour reagent. [0174] FIG. 2 shows a view in section to illustrate how the diffusion is confined linearly in space with a narrow film sealed with encasing material, in this form by two laminates, which may similarly be achieved with tubes filled with gel indicator. The examiner notes the tube of Brockwell would have open ends and and encase gel (substrate) with indicator (reactive coating).).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 5, 10, 11, 14, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lizzi (US Pub 2005/0287682; previously cited), in view of Karamanev (US Patent 6,214,088).

Regarding Claim 1, Lizzi teaches an indicator system for assessing a reducing condition of unconsolidated material, comprising: a delivery tube (container in the form of extraction tube, see below) having opposing first and second ends, an exterior wall extending between said first and second ends, and an interior chamber (tube is hollow) defined by said exterior wall and accessible through openings in said first and second ends; and a substrate disposed within said interior chamber (particles covered by films, see below) and removable from said interior chamber through at least one of said openings, said substrate the substrate including a major surface having a reactive coating thereon, said reactive coating at least partially removable from said major surface upon exposure to a reducing condition of unconsolidated material over a period of time (see below, iron oxide is capable of being removed due to a reducing condition) ([0058] Containers in the form of extraction tubes were provided with magnetically-responsive particles in the form of iron particles according to the following techniques: (1) Approximately 8 mg of magnetically-responsive particles were dispensed into multiple extraction tubes by hand (as a control); (2) Approximately 8 mg of magnetically-responsive particles were pipetted into multiple extraction tube by hand, then covered with a dissolvable film in the form of the following commercially-acquired dissolvable films: (a) Listerine Cool Mint.RTM. strips; (b) Listerine Fresh Burst.RTM. strips; and (c) Listerine Cinnamon.RTM. strips; (3) A dissolvable film formed from a dissolvable carboxymethyl cellulose material loaded with iron oxide particles. The density of the iron oxide particles present in the film is on the order of 8.89 mg/1.5 cm2. This loaded film was then introduced into an extraction tube with a punch/plunger type device.).  
Lizzi is silent to an interior chamber (tube is hollow) defined by said exterior wall and the interior chamber is accessible through openings in said first and second ends; and removable from said interior chamber through at least one of said openings.
Karamanev teches in the related art of indicators in tube. In Fig. 1, Karamanev teaches a tube with an open top and an open bottom (see Fig. 1, line 56 is). The removed particles are carried from the vessel 20 through the line 56 provided with a suitable shut-off system schematically represented at 58 to a location for further treatment or processing as required. Col. 5, lines 28-31.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted, the container of Lizzi, with the tube of Karamanev, to allow for the sample to be collected after a reaction and to be further processed, as taught by Karamanev, in Col. 5, lines 31-32.
	



Regarding Claim 2, modified Lizzi teaches the indicator system of claim 1, wherein said substrate comprises a flexible polymer film ([0027] The readily dissolvable film of the present invention can be formed, at least in part, from known dissolvable substances. For example, any organic or inorganic polymeric material).  

Regarding Claim 3, modified Lizzi teaches the indicator system of claim 2, further comprising a loading tube receivable in said interior chamber, said film disposable around said loading tube for insertion with said loading tube into said interior chamber through said at least one of said openings ([0041] According to the illustrated embodiment, the film 40 is pushed down into the container 10 by movement of the plunger/punch device 50 in the longitudinal direction indicated as D.sub.1 (FIGS. 1C and 1D). Once the film 40 has been properly positioned, the plunger/punch device 50 is withdrawn from the container 10 by withdrawing the plunger/punch device 50 in the opposite longitudinal direction D.sub.2 (FIG. 1E). Other techniques or mechanisms for placing the film 40 are contemplated.).  

Regarding Claim 5, modified Lizzi teaches the indicator system of claim 1, wherein said reactive coating comprises an iron oxide or a manganese oxide ([0058] A dissolvable film formed from a dissolvable carboxymethyl cellulose material loaded with iron oxide particles. The density of the iron oxide particles).

Regarding Claim 10, modified Lizzi teaches the indicator system of claim 1, further comprising a substrate holder including a planar surface configured for receiving and retaining said substrate in a substantially planar orientation ([0042] As shown in the illustrated embodiment, film 40 overlies the substance (holder) 30 in a manner such that the substance 30 is substantially trapped in the bottom of the container 10, thereby substantially preventing dislocation of the substance thus preventing an undesirable scattering of the substance 30 along the sidewalls of the container 10 (FIG. 1E).).   The examiner notes substance 30 would hold onto the film 40 and thus act as a holder.)

Regarding Claim 11, modified Lizzi teaches the indicator system of claim 10, wherein said holder comprises a transparent cover plate disposable over said substrate when retained on said planar surface (Approximately 8 mg of magnetically-responsive particles were pipetted into multiple extraction tube by hand, then covered with a dissolvable film in the form of the following commercially-acquired dissolvable films. The film as disclosed would be transparent and especially if it is dissolvable it would be easy to see-through during the dissolving process.).

Regarding Claim 13, modified Lizzi teaches the indicator system of claim 1, further comprising a retaining rod including an engagement portion configured to releasably couple to an engagementSerial No. 16/340,274Page 4 portion disposed on said substrate, said delivery tube removable from said substrate and said substrate retainable in a fixed position via said retaining rod ([0046] The dissolvable film 40' is then introduced and positioned at any suitable location within the container 10 by any suitable mechanism or technique. As illustrated, the dissolvable film 40' may be introduced and positioned by a longitudinally movable plunger/punch device 50. The plunger/punch device 50 is made to travel in a first longitudinal direction D.sub.1 (FIGS. 2C and 2D). Once the dissolvable film 40' has been properly positioned within the container 10, the plunger/punch device 50 is withdrawn via movement in the opposite longitudinal direction D.sub.2 (FIG. 2E). The film 40' may also be positioned within the container by any of the alternative techniques described above in connection with the first embodiment.).  

Regarding Claim 14, modified Lizzi teaches a method of preparing an indicator device for assessing a reduction state of unconsolidated material, comprising the steps of: providing a substrate including a major surface having a reactive coating thereon, said reactive coating at least partially removable from said major surface upon exposure to a reducing condition of unconsolidated material over a period of time; and inserting said substrate into an interior chamber of a delivery tube to form a deployable indicator device, said delivery tube having opening in first end, and an exterior wall extending between said first and second ends and defining said interior chamber, and wherein said substrate is removable from said interior chamber through at least one of said openings in said first and second ends ([0058] Containers in the form of extraction tubes were provided with magnetically-responsive particles in the form of iron particles according to the following techniques: (1) Approximately 8 mg of magnetically-responsive particles were dispensed into multiple extraction tubes by hand (as a control); (2) Approximately 8 mg of magnetically-responsive particles were pipetted into multiple extraction tube by hand, then covered with a dissolvable film in the form of the following commercially-acquired dissolvable films: (a) Listerine Cool Mint.RTM. strips; (b) Listerine Fresh Burst.RTM. strips; and (c) Listerine Cinnamon.RTM. strips; (3) A dissolvable film formed from a dissolvable carboxymethyl cellulose material loaded with iron oxide particles. The density of the iron oxide particles present in the film is on the order of 8.89 mg/1.5 cm2. This loaded film was then introduced into an extraction tube with a punch/plunger type device. [0041] According to the illustrated embodiment, the film 40 is pushed down into the container 10 by movement of the plunger/punch device 50 in the longitudinal direction indicated as D.sub.1 (FIGS. 1C and 1D). Once the film 40 has been properly positioned, the plunger/punch device 50 is withdrawn from the container 10 by withdrawing the plunger/punch device 50 in the opposite longitudinal direction D.sub.2 (FIG. 1E). Other techniques or mechanisms for placing the film 40 are contemplated.).  
Modified Lizzi is silent to said delivery tube having openings in second end.
Karamanev teches in the related art of indicators in tube. In Fig. 1, Karamanev teaches a tube with an open top and an open bottom (see Fig. 1, line 56 is). The removed particles are carried from the vessel 20 through the line 56 provided with a suitable shut-off system schematically represented at 58 to a location for further treatment or processing as required. Col. 5, lines 28-31.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted, the container of modified Lizzi, with the tube of Karamanev, to allow for the sample to be collected after a reaction and to be further processed from the bottom end, a separate end from the input end, as taught by Karamanev, in Col. 5, lines 31-32.


Regarding Claim 15, modified Lizzi teaches the method of claim 14, wherein said substrate comprises a flexible polymer film, and further comprising steps of: wrapping said film around a loading tube prior to said inserting step; and extracting said loading tube from said delivery tube to form said deployable indicator device (In Fig. 1D, 1E, ([0041] The film 40 is positioned within the container 10. The film 40 can be placed at any appropriate location in the container 10. According to the illustrated embodiment, the film 40 is placed such that is overlies the substance 30. Any suitable mechanism or technique may be utilized to position the film 40 within the container 10. According to the illustrated embodiment, the film 40 is pushed down into the container 10 by movement of the plunger/punch device 50 in the longitudinal direction indicated as D.sub.1 (FIGS. 1C and 1D). Once the film 40 has been properly positioned, the plunger/punch device 50 is withdrawn from the container 10 by withdrawing the plunger/punch device 50 in the opposite longitudinal direction D.sub.2 (FIG. 1E).).

Regarding Claim 16, modified Lizzi teaches the method of claim 14, and further comprising steps of: inserting said indicator device into unconsolidated material; and extracting said delivery tube from the unconsolidated material while maintaining said substrate in the unconsolidated material ([0043] Upon dissolution of the film 40, the substance 30, which was previously trapped against the bottom of the container 10 is freed and can be disbursed within the material or mixture 60 (FIG. 1G).).  

Regarding Claim 18, modified Lizzi teaches the method of claim 14, wherein said reactive coating comprises an iron oxide or a manganese oxide ([0058] A dissolvable film formed from a dissolvable carboxymethyl cellulose material loaded with iron oxide particles. The density of the iron oxide particles).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 12, and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lizzi (US Pub 2005/0287682; previously cited), in view of Karamanev (US Patent 6,214,088), and further in view of Jenkinson (US Patent 6,766,762; previously cited).

Regarding Claims 4 and 17, modified Lizzi teaches the indicator system of claim 2.
Modified Lizzi is silent to wherein said film has a thickness from about 2 mil to about 30 mil  (The examiner notes 1 mil is interpreted as one thousandth of an inch ~ 0.001 inch. Therefore, 2 mil to about 30 mil would be about ~0.002 inches to about 0.030 inches).
 Jenksinson teaches in the related art of iron oxide and material layers of iron oxide. A second coat is then applied (steps b and c), and allowed to air cure for another 24 hours. A second coat lowers the value of the color and increases the chroma of the coating color. The second coating is allowed to cure for 24 hours. Area of oxide coating was 6.91 cm by 50 cm. Total coating thickness was about 0.001 inch. Col. 4, lines 10-14.
Regarding the claimed range (outside of the range taught by Jenskinson), Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the film in the device of modified Lizzi, to be about 0.001 inch, as taught by Jenkinson, in order to allow for the coating to be dissolvable, as taught by Jenkinson in Col. 2, lines 9-15. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the film in the device of modified Lizzi to be about ~0.002 inches as the film would not operate differently than it would at 0.001 inch. 

Regarding Claim 12, modified Lizzi teaches the indicator system of claim 1 and the substrate comprises a polymer (A dissolvable film formed from a dissolvable carboxymethyl cellulose material loaded with iron oxide particles).
Modified Lizzi is silent to said substrate comprises a polymer material selected from the group consisting of polyethylene terephthalate (PET or PETE), high-density polyethylene (HOPE), polyvinyl chloride (PVC), low-density polyethylene (LOPE), polypropylene (PP), polystyrene (PS), vinyl, mylar, acetate, polyvinylidene fluoride, and polycarbonate.  
 Jenksinson teaches in the related art of iron oxide and material layers of iron oxide. The substrate comprises a PVC (polyvinyl chloride) tube or sheet coated with a coating of iron or other metal oxide, such as for example, ferrihydrite, such that, when the indicator device is installed in a soil and exposed to sustained anaerobic conditions, the oxide coating will be removed at least partially through its thickness at one or more regions and ultimately may expose the underlying white PVC substrate, thereby providing a visual indicator in the field that reducing soil conditions were present. Col. 2, lines 6-15.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the carboxymethyl cellulose (natural polymer), as taught by modified Lizzi, with PVC (polyvinyl chloride), as taught by Jenkinson, in order to allow for a synthetic polymer to be utilized which is easily manufacturable and readily available.

Claims 6, 7, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lizzi (US Pub 2005/0287682; previously cited), in view of Karamanev (US Patent 6,214,088), and further in view of Dorau (“Manganese-Oxide-Coated Redox Bars as an Indicator of Reducing Conditions in Soils.” J Environmental Quality. 696-703. 2005.; previously cited)
Regarding Claims 6, 7, 19, and 20, modified Lizzi teaches the indicator system of claim 5 and the method of claim 15.
Modified Lizzi is silent to said reactive coating comprises a dried residue of a manganese oxide reduced from a solution of Na lactate and potassium permanganate (KMnO4) having Na lactate:KMnO4 molar ratio of greater than about 2.0, said Na lactate:KMnO4 molar ratio is greater than about 6.0.  
Dorau teaches in the related art of oxides. Sodium lactate was added to KMnO4 solution. Iron-oxide coated bars were used for comparison. 1 ml of sodium lactate was added to 100 ml of 63.3 mmol KMnO4 solution.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the iron oxide used as the substrate, in the device of modified Lizzi, with KMnO4 (manganese oxide) where the molar ratio of Na lactate:KMnO4 is greater than 6, as taught by Dorau, since manganese (mn) is an electron acceptor and can better identify reducing soil conditions, as taught by Dorau in the Abstract.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lizzi (US Pub 2005/0287682; previously cited), in view of Karamanev (US Patent 6,214,088), and further in view of Guga (US Pub 2008/0138910; previously cited).
Regarding Claim 8, modified Lizzi teaches the indicator system of claim 1.
Modified Lizzi is silent to said delivery tube comprises a transparent or translucent material.  
Guga teaches in the related art of tubes with indicators. [0013] and Fig. 1, In particular a colorimetric indicator, which operates on the basis of palladium sulfate in an acidic environment, preferably sulfuric acid. The detection reagent forms the indication layer, possibly together with a substrate and optionally other substances. The indication layer is preferably part of a transparent glass test tube 2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the tube in the device of modified Lizzi, with a tube that is transparent, as taught by Guga, in order to allow for visual detection of the reaction or indicator within the tube. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lizzi (US Pub 2005/0287682; previously cited), in view of Karamanev (US Patent 6,214,088), and further in view of Watling (WO 2012/113032; previously cited).
Regarding Claim 9, modified Lizzi teaches the indicator system of claim 1.
Modified Lizzi is silent to said substrate comprises a machine-readable identifier code associated with information relating to said substrate, said information including one of more of a deployment location, a deployment and/or retrieval date, a deployment and/or retrieval time, said reactive coating, and a determined reduction state.  
Watling teaches in the related art of samples of soil. In Fig. 6, a barcode reader 44 is also provided in the casing 14 for reading the unique barcodes printed on the filter tape 40 for identifying each dust sample. Although barcodes are preferably used, other unique sample identifiers can be used, such as unique alphanumeric codes or other optical machine readable codes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a machine readable code, as taught by Watling, to the substrate in the device of modified Lizzo, in order to allow for determining the reactive coating or other unique information. 

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 7/5/22, with respect to the 112b rejection have been fully considered and are persuasive.  The 112b rejection has been withdrawn. 

Applicant’s arguments, see pages 8-12, filed 7/5/22, with respect to the rejection(s) of claim(s) under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lizzi (US Pub 2005/0287682; previously cited), in view of Karamanev (US Patent 6,214,088) and in an alternative rejection for the independent claims in view of Brockwell (US Pub 2010/0112680).

First, Applicant argues on page 8 that the container of Lizzi includes an opening, sidewalls and a bottom for retaining materials. 
In response, the examiner notes a new rejection is cited in light of the amendment. The prior art of Karamanev teaches a tube with an opened top and bottom so that the sample can be collected elsewhere.

Second, Applicant argues on page 8 that the delivery tube of the present application includes an interior chamber defined by an exterior wall, wherein the interior chamber is accessible through openings in the opposing first and second ends, as now recited in amended claims 1 and 14. Modifying the container of Lizzi to include openings at opposing ends thereof would destroy the intent of the methods thereof, given the container would no longer be a suitable vessel for holding and mixing substances and reagents, as disclosed by Lizzi.
In response, the examiner notes a new rejection is cited in light of the amendment. The prior art of Karamanev teaches a tube with an opened top and bottom so that the sample can be collected elsewhere. Applicant may specify that the exterior wall is solid to indicate that there are no openings in the wall. 

Third, Applicant argues on bottom of page 8-top of page 11 that the dependent claims do not remedy the deficiencies of Lizzi.
In response, the examiner notes that new prior art s cited over the independent claims and therefore, the dependent claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796